Citation Nr: 0502180	
Decision Date: 01/28/05    Archive Date: 02/07/05

DOCKET NO.  00-12 422	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Pittsburgh, Pennsylvania



THE ISSUE

Entitlement to an increased rating in excess of 30 percent 
for a psychiatric disability, classified as neurosis, mixed 
type.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

R.P. Harris, Counsel



INTRODUCTION

The appellant had active service from January 1943 to 
September 1944.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a November 1999 rating decision by the 
Pittsburgh, Pennsylvania, Regional Office (RO), which 
confirmed a 30 percent evaluation for a psychiatric 
disability, classified as neurosis, mixed type.  Although 
appellant subsequently requested a Board hearing in 
Washington, D.C., in a May 2001 letter he expressly withdrew 
that hearing request.  

In a May 29, 2001 decision, the Board denied an increased 
rating in excess of 30 percent for the service-connected 
psychiatric disability.  In February 2002, the Board received 
appellant's October 2001 Motion for Reconsideration in 
connection with that Board decision.  Since the Board in its 
decision herein will vacate that May 29, 2001 Board decision, 
appellant's Motion for Reconsideration is rendered moot.  The 
veteran and his representative were so informed.  The case 
was, apparently, accidentally referred back to the RO.  It 
has now been returned to the Board for the appropriate 
action.


REASONS AND BASES FOR VACATING DECISION

On May 29, 2001, the undersigned Board Member issued a 
decision denying an increased rating in excess of 30 percent 
for the service-connected psychiatric disability.  However, 
unbeknownst to the undersigned Board Member, in July 2000, 
prior to certification of the appeal to the Board, the RO had 
received from appellant's representative a June 2000 relevant 
private medical statement that was not associated with the 
claims folder, but was in the possession of the VA at the 
time the Board decision was rendered.  

Thus, it is apparent that the Board's May 29, 2001 decision 
on said increased rating appellate issue was inadvertently 
rendered without benefit of said additional evidence that 
appellant's representative had submitted to the RO and, 
therefore, based on an incomplete evidentiary record.  It 
follows that this inadvertent procedural complication may 
constitute, on its face, a denial of due process.  See, in 
particular, 38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. 
§§ 19.7(a), 20.904(a) (2004).  Accordingly, the Board hereby 
vacates its May 29, 2001 decision.  The case involving the 
appellate issue will remain assigned to the undersigned Board 
Member and will ultimately be dealt with on a de novo basis 
based upon the complete record, as though the May 29, 2001 
Board decision had never been rendered.  


ORDER

The Board's May 29, 2001 decision, which denied an increased 
rating in excess of 30 percent for a psychiatric disability, 
classified as neurosis, mixed type, is hereby vacated.


	                        
____________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


